IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 128 MM 2021
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 TIMOTHY JAY ADAMS,                             :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Motion to Vacate Judgment/Motion for

Extraordinary Relief,” the “Motion to Order the Production of Documents,” and the “Motion

to Appoint Counsel” are DENIED.